Filed 5/26/22 P. v. Sutton CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B314548
                                                                         (Super. Ct. No. 21PT-00276)
     Plaintiff and Respondent,                                            (San Luis Obispo County)

v.

SEAN SUTTON,

     Defendant and Appellant.


      Sean Sutton appeals an order determining him to be a
mentally disordered offender (MDO) and committing him to the
State Department of State Hospitals for involuntary treatment.
(Pen. Code, § 2962 et seq.)1 We conclude that sufficient evidence
supports the jury’s determination that during commission of the
underlying offense, Sutton impliedly threatened to use force or
violence likely to cause substantial physical harm. We affirm.
(§ 2962, subd. (e)(2)(Q).)



         1   All statutory references are to the Penal Code.



                                                    1
            FACTUAL AND PROCEDURAL HISTORY
       In 2016, Sutton was convicted of one count of attempted
robbery and, in 2017, sentenced to nine years’ imprisonment as a
recidivist. (§§ 664, 213, subd. (b).) The criminal offense involved
Sutton’s three unsuccessful attempts to take a purse from Keiko
Murphy, then 86 years old. Murphy pushed Sutton away during
the first attempt, and a bystander shouted that Sutton should
leave Murphy alone during his second and third attempts.
Sutton yelled incoherently and then walked away. When police
officers arrived, Murphy was frightened and crying; she suffered
from cognitive issues and was unable to communicate.
       On April 2, 2021, the Board of Parole Hearings (Board)
determined that Sutton was an MDO pursuant to the criteria of
section 2962. As a condition of parole, the Board required him to
accept treatment from the State Department of State Hospitals.
       Sutton then filed a petition pursuant to section 2966,
subdivision (b) to contest this decision. At a jury trial, the court
received documents, including the abstract of judgment,
probation report, and medical progress notes, into evidence. The
jury also heard testimony from Doctor Dia Gunnarsson and
Sutton. The parties stipulated that Sutton received 90 days or
more of treatment during the year prior to his parole date.
(§ 2962, subd. (c).)
                      Expert Witness Testimony
       Gunnarsson, a forensic psychologist at Atascadero State
Hospital, testified that she interviewed Sutton regarding the
MDO criteria, reviewed his hospital treatment and criminal
records, and consulted his treating psychiatrist, psychologist, and
social worker. Gunnarsson opined that Sutton suffers from
schizophrenia, a severe mental disorder, characterized by his




                                 2
grandiose delusions, paranoia, and disorganized thoughts. She
concluded that Sutton satisfied each of the MDO requirements of
section 2962.
                          Sutton’s Testimony
       Sutton testified that he merely was assisting Murphy
across the street and that she was not a victim. He stated: “My
steps [were] to take – to make sure that she wasn’t hurt in the
street and [I] was helping her across the street.”
                    Findings, Order, and Appeal
       The jury determined that Sutton met the requirements of
section 2962 beyond a reasonable doubt. The trial court then
committed him to the State Department of State Hospitals for
involuntary treatment.
       Sutton appeals and contends that insufficient evidence
supports the finding that during commission of the underlying
offense he expressly or impliedly threatened to use force or
violence likely to cause substantial physical harm. (§ 2962, subd.
(e)(2)(Q).)
                            DISCUSSION
       In reviewing the sufficiency of evidence to support an order
made in MDO proceedings, we review the entire record to
determine if reasonable and credible evidence supports the
decision of the trier of fact beyond a reasonable doubt. (People v.
Hannibal (2006) 143 Cal.App.4th 1087, 1096; People v. Clark
(2000) 82 Cal.App.4th 1072, 1082-1083.) We view the evidence
and draw all reasonable inferences therefrom in favor of the
order. (People v. Johnson (2020) 55 Cal.App.5th 96, 107; Clark,
at p. 1082.) We do not reweigh the evidence nor do we substitute
our decision for that of the trier of fact. (Clark, at p. 1083.)




                                 3
       Section 2962, subdivision (e)(2)(Q) includes as an
underlying criminal offense: “A crime in which the perpetrator
expressly or impliedly threatened another with the use of force or
violence likely to produce substantial physical harm in a manner
that a reasonable person would believe and expect that the force
or violence would be used. . . . [S]ubstantial physical harm does
not require proof that the threatened act was likely to cause great
or serious bodily injury.”
       Sufficient evidence and reasonable inferences therefrom
support the finding beyond a reasonable doubt that Sutton
impliedly threatened to use violence likely to cause substantial
physical harm. Sutton was over six feet tall and 43 years old
when he attempted three times to take the purse held by 86-year-
old Murphy. A reasonable inference of an implied threat to
overpower Murphy was drawn by the jury from Sutton’s
persistent efforts to take Murphy’s purse against her will. Sutton
ceased his effort only when he realized that a bystander was
present, witnessed the incident, and shouted at him to stop.
                           DISPOSITION
       We affirm the MDO commitment order.
       NOT TO BE PUBLISHED.



                                    GILBERT, P. J.
We concur:

             YEGAN, J.



             TANGEMAN, J.




                                4
                  Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________



      Christian C. Buckley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Blythe J. Leszkay and Michael Katz, Deputy
Attorneys General, for Plaintiff and Respondent.




                               5